Citation Nr: 1509076	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for a left shoulder disability for the period from April 15, 2009 to September 5, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability for the period beginning on April 1, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In an October 2014 rating decision the RO awarded the Veteran a temporary total rating for convalescence based on surgery on his shoulder for the period from September 5, 2013 to April 1, 2014, and assigned a 20 percent evaluation thereafter. Because the Veteran received a total rating for the period of convalescence during this period, his appeal was satisfied during this timeframe, thus, the Board will only address those timeframes where a rating less than total was assigned as delineated on the Title page of this decision.

The issue of entitlement to an evaluation in excess of 20 percent for a left shoulder disability for the period beginning on April 1, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to September 5, 2013, the Veteran's left shoulder had range of motion limited to 25 degrees from his side with no ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for tendonitis and degenerative joint disease of the left shoulder for the period prior to September 5, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a Diagnostic Codes 5201-5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in a letter sent to the Veteran in August 2009.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the record.  VA provided the Veteran adequate examinations and obtained adequate opinions in August 2009 and May 2013.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board finds that no further notice or assistance to the Veteran is required.


II.  Merits

The Veteran contends that the severity of his left shoulder disability has worsened and he should be assigned at least a 50 percent disability rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is shown to be ambidextrous, most recently at the May 2013 VA examination.  The injured hand, or the most severely injured hand, or in this case, shoulder, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2014).

The Veteran's left shoulder disability is currently rated as 40 percent under Diagnostic Code 5201, which indicates limitation of motion to 25 degrees from the major side.  This is the maximum rating available under Diagnostic Code 5201. 

Normal forward flexion is the raising of the straight arm to the front of the body from 0 degrees (arm at side) to 180 degrees (arm next to head) with 90 degrees the angle when the arm is at shoulder level.  38 C.F.R. § 4.71a, Plate I.  Normal shoulder abduction is the raising of the straight arm to the side of the body with the same angles.  Id.  Internal and external rotations involve motion of the arm, with the forearm 90 degrees to the upper arm, from a starting point of level with the shoulder (0 degrees) to the side of the head (90 degrees) for external rotation and to the side of the body (90 degrees) for internal rotation.  Id. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code but if a compensable rating is not available under those criteria then a 10 percent rating is for application for each major joint or group of minor joints. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The shoulder is considered a major joint. 38 C.F.R. § 4.45. 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (explaining that § 4.59 applies to any joint disability, not just arthritis).  

An increased rating for a shoulder disability of the minor arm would also be available for ankylsosis or impairment of the scauplohumeral joint, neither of which his shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2014).  

As previously stated, the Veteran is receiving the maximum disability rating of 40 percent under Diagnostic Code 5201 governing compensation for limitation of motion.  Because there is no evidence of ankylsosis or impairment of the scauplohumeral joint, or fibrous union of the humerus with recurrent dislocation of the scapulohumeral joint, a rating of 50 percent under Diagnostic Codes 5200 or 5202 are not applicable.

A VA examination was performed in August 2009.  Range of motion testing of the left shoulder showed 20 degrees flexion, 30 degrees abduction, and 10 degrees internal and external rotation.  Moreover, pain, stiffness and weakness were noted but no incoordination.  There were no episodes of dislocation or subluxation but the Veteran reported severe weekly flare-ups.  The Veteran's range of motion of 20 degrees flexion is more restrictive than contemplated by the 40 percent disability rating under Diagnostic Code 5201.

Another VA examination of the Veteran's left shoulder was performed in May 2013 but no range of motion testing was performed because the Veteran reported pain was "too severe" and could not cooperate with the exam.  The examiner did note the Veteran has localized tenderness or pain on palpation of joints.  The examination found no ankyloses of the shoulder joint.

With the available range of motion testing for this period, the Veteran's flexion was found to be 20 degrees.  This flexion with pain more closely approximates the rating criteria for 40 percent on the major side.  Despite evidence of functional loss indicated at the August 2009 examination and too painful movement in the May 2013 for testing, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Therefore, the Board finds the Veteran's claim for a rating in excess of 40 percent for his left shoulder disability is denied for the period of April 15, 2009 to September 5, 2013.  There is no reasonable doubt to be resolved as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to an evaluation in excess of 40 percent disabling for a left shoulder disability for the period from April 15, 2009 to September 5, 2013, is denied.

REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran claims that his left shoulder disability has worsened and warrants at least a 50 percent disability rating for the period beginning on April 1, 2014.  The most recent examination was performed in May 2013 but no range of motion testing was able to be conducted due to pain.  The record reflects range of motion testing was performed by Dr. N.A. in September 2013 following the Veteran's left shoulder arthroscopy but there is no range of motion testing for the period beginning on April 1, 2014.  Because there are no examination or objective findings for this period, a remand is necessary to determine the Veteran's left shoulder's present level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's left shoulder disability and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded an examination on his left shoulder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner should provide objective findings, including range of motion testing and functional loss assessments, for the Veteran's left shoulder.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim for the period beginning on April 1, 2014.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


